— Judgment, Supreme Court, New York County (Allen G. Alpert, J., at plea and sentence), rendered November 22, 1989, convicting defendant of criminal possession of a controlled substance in the second degree and sentencing him, as a predicate felony offender, to a term of imprisonment of from 6 years to life, unanimously affirmed.
The IAS court properly found, after a hearing, that defendant had knowingly and wilfully breached the plea agreement herein. Thus, defendant did not have a reasonable expectation of receiving the sentence promised in connection with the plea agreement (see, e.g., People v Rosenberg, 148 AD2d 346). In the absence of any application by defendant to withdraw his plea, the sentencing court was free, pursuant to the plea agreement, to impose a greater sentence (see, e.g., People v Ellis, 162 AD2d 701, lv denied 76 NY2d 892). Concur — Murphy, P. J., Sullivan, Ellerin, Ross and Kassal, JJ.